DETAILED ACTION
Status of Claims
 	Claims 1-20 are pending in this application, with claims 1 and 11 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Foreign Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
	 The drawings were received on November 9, 2020.  These drawings are acceptable.
 Claim Objections
 	Claim 11 is objected to because of the following informalities:  
“the one or more electronic processors” (lines 4-5) lacks proper antecedent basis.  The examiner assumes “a computer having one or more electronics” in line 3 is intended to read as “a computer having one or more electronic processors”. 
“geospatial data” in line 8 lacks proper antecedent basis.  It is not definitely clear whether or not “geospatial data” recited in line 8 is referring to the “geospatial data” recited in line 6 (if so, the examiner recommends amending line 8 to recite “the geospatial data”).  
Appropriate correction is required.
  	Claim 12 is objected to because of the following informalities:  “the software programmed” (lines 4-5) lacks proper antecedent basis.  There is only proper antecedent basis for “the software product” (as per “a software product” recited in lines 3-4 of claim 11).   Appropriate correction is required.
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1, 3, 5-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over PETRASOVA et al. (Petrasova, Anna, et al. Tangible modeling with open source GIS. New York, New York, USA: Springer International Publishing, 2018) in view Sherbrook et al. (US 2013/0297064, hereinafter “Sherbrook”).

 
 	Regarding claim 11, PETRASOVA discloses a system for forming a physical model of a geographic area (pg. 45, 1st sentence of § 3.2: “Complex physical models for Tangible Landscape can be digitally fabricated”) ( ), the system comprising: 
 	a computer (p. 23, 1st sentence in § 2.1: “a computer”) having one or more electronics and a software product installed thereon, the software product being configured to operate the one or more electronic processors of the computer (p. 26, § 2.1.3: “The preferred platform of Tangible Landscape is GNU/Linux distribution Ubuntu, see notes in Sect. 2.2.5. The computer should be configured for 3D scanning and geospatial modeling, both of which are performance- and memory-intensive processes. The hardware requirements are very similar to the requirements for gaming computers: a multi-core processor, at least 4 GB of system memory and a good graphics card are necessary to achieve real-time interaction with the model.”  p. 45, § 3.2: “Complex physical models for Tangible Landscape can be digitally fabricated with CNC routing or 3D printing.”) to calculate a digital model (e.g., p. 46, § 3.2.1: “interpolate a raster digital elevation model (DEM)”) of a geographic area (p. 47, 1st paragraph: “a landscape”, “locations”) from geospatial data (e.g., p. 46, § 3.2: “GIS data”; p. 46, § 3.2.1: “elevation data”; p. 47, 1st paragraph: “Lidar data”, “Lidar point clouds”) (p. 46, 3.2.1: “Terrain and other continuous, 3D geographic data can be digitally represented as 3D points, 2.5D rasters, 3D rasters, contours, meshes, or surfaces.”  p. 46, § 3.2.1: “After acquiring elevation data we import them into GRASS GIS and if necessary we interpolate a raster digital elevation model (DEM).” p. 47, 1st paragraph: “Digital Elevation Models The first step in modeling a landscape is to acquire data. Entire landscapes can be precisely 3D scanned as point clouds with airborne lidar.”  p. 47, 1st paragraph: “Lidar data can be used to compute very precise, high resolution models. By filtering lidar returns and classes we can extract points for the bare earth topography and interpolate a raster DEM or we can extract points with all of the structures and vegetation and interpolate a raster digital surface model (DSM). Lidar point clouds or ready to use raster DEMs are available for many locations and are well suited for building topographic models (see Appendix A.2 for links to lidar data and DEM repositories).”   p. 60, § 3.4.4, 1st sentence: “Import the lidar data classified as ground (standard class 2) into GRASS GIS:”  p. 60, § 3.4.4, 3rd sentence: “Set the region and resolution and interpolate the DEM from the ground points:”) ( ) by:
 	generating a digital elevation model (e.g., p. 46, § 3.2.1: “interpolate a raster digital elevation model (DEM)”) of a topography (p. 47, 1st paragraph: “a landscape”) of a defined geographic area (e.g., for instance, the defined area of the terrain model shown in FIG. 3.5 on p. 50; e.g., p. 57, 1st paragraph: “the spatial extent”; p. 60, § 3.4.4, 3rd sentence: “Set the region and resolution and interpolate the DEM from the ground points:”) from geospatial data (p. 60, § 3.4.4, 1st sentence: “the lidar data classified as ground”) (p. 46, § 3.2.1: “Next, we export the raster as a point cloud and import it into a 3D modeling program to compute a surface, mesh, or solid from the point cloud.”  p. 48, 4th paragraph: “We typically use Rhinoceros for 3D modeling1 with the RhinoTerrain plugin for terrain modeling2 and the RhinoCAM plugin for CNC routing.3 This proprietary 3D modeling program is useful for its interoperability—it can write and read a wide range of formats and can model NURBS, polygon meshes, solids, and point clouds. The RhinoTerrain plugin has modules for importing and exporting geographic data and efficiently computing large terrain meshes. While many computer aided manufacturing (CAM) programs require polygon meshes, the RhinoCAM plugin enables us to generate and simulate CNC toolpaths in Rhinoceros using NURBS, polygon meshes, or solids. The Rhino3DPRINT plugin can be used to prepare models for 3D printing.4 Alternatives include a proprietary 3D modeling and animation program,5 or MeshLab, an open source mesh processing program.6”  p. 57, last full paragraph: “So far we have only used the spatial extent along the north-south direction. We skipped the east-west direction because the extent of both the data and the model were squares. In a region with an elongated rectangular shape we might need to determine a suitable scale for each of the horizontal directions and then decide on a compromise.” p. 61, 4th sentence: “Select the DEM point cloud, interpolate a terrain mesh, and delete or hide the point cloud:”); 
 	scaling the digital elevation model to a predetermined size (e.g., p. 61, 6th sentence: “chosen map scale”) (p. 48, 3rd paragraph: “Toolpaths for CNC routing can be generated for a mesh or NURBS surface once it has been scaled.”  p. 56, § 3.41: “Selecting a 3D Model Scale The scale of the physical 3D model depends on the extent of the data, the desired model size, and the desired scale.”  p. 57, 2nd paragraph: “First, we enter the spatial extent of the data and approximate the size of the model (in meters): n = 224028.45, s = 223266.45, e = 639319.28, w = 638557.28, desired model x = 0.50.  Then we compute the scale using the equation:  s = dm/dr   (3.1)  where s is the scale of the model, dm is the distance measured on the model, and dr is the real-world distance.”  p. 57, “The resulting model size is 50.8 cm.” p. 61, 6th sentence: “Scale both the DEM and DSM meshes uniformly in the x, y, z direction to our chosen map scale by selecting the meshes, setting the origin to 0,0,0 and setting the scale factor:” ); 
 	determining a parametric function (e.g., p. 48, 2nd paragraph: “Non-uniform rational B-splines (NURBS) are parametric approximation curves and surfaces defined by a series of polynomials.”) from the scaled digital elevation model (e.g., p. 47, 3rd paragraph: “from clustered and heterogeneous data such as lidar”) according to a predetermined shape (e.g., for instance, the shape of the defined area of the terrain model shown in FIG. 3.5 on p. 50; p. 52, 2nd paragraph: “the border”; p. 61, 8th sentence: “Create a vector curve delineating the border of the DEM:”) (p. 47, 2nd paragraph: “DEMs—raster maps of bare earth topography—and DSMs—raster maps of topography with structures and vegetation—are commonly used in GIS to represent and analyze terrain as they can easily be mathematically transformed. For example topographic parameters such as slope, aspect, and curvature can be computed from the partial derivatives of a function approximating a DEM or DSM (see Chap. 6).” p. 47, 3rd paragraph: “The regularized spline with tension (RST) interpolation function, implemented as the v.surf.rst module in GRASS GIS, can be used to accurately model terrain surfaces from clustered and heterogeneous data such as lidar with some experimentation and tuning (see Sect. 6.1.2).”  p. 48, 2nd paragraph: “NURBS Non-uniform rational B-splines (NURBS) are parametric approximation curves and surfaces defined by a series of polynomials. The curves are basis splines defined by a knot vector, weighted control points, and the curve’s order or degree (Piegl and Tiller 1995). A NURBS surface is the tensor product of two NURBS curves (Martisek and Prochazkova 2010). Since NURBS surfaces are mathematically defined they can precisely describe a continuous geometry.”  p. 48, 3rd paragraph: “Processed lidar data and rasters can be exported as point clouds from GIS and then imported into a 3D modeling program for meshing or surface generation.”  p. 52, 2nd paragraph: “Finally a contour cut along the border can be used to neatly trim and remove the model from the base material.”  p 57, 2nd to last paragraph: “both the data and the model were squares.”  NOTE:  The extent of the NURBS curves and surfaces are clearly dependent, or limited, by the border of the model, e.g., a square shape.  In other words, the NURBS surface is bounded by the selected boundary shape of the model, i.e., square, rectangle, polygon, circle, etc.  p. 61, first sentence: “Import the DEM text file into Rhinoceros as a point cloud.”  p. 61, 4th sentence: “Select the DEM point cloud, interpolate a terrain mesh, and delete or hide the point cloud:”  p. 61, 8th sentence: “create a vector curve delineating the border of the DEM or DSM:”); and 
 
 	determining a machine path (e.g., p. 52, 2nd paragraph: “The toolpath is written as a sequence of instructions in a CNC programming language”) and
 	a machine (p. 50, § 3.2.3: “3-axis CNC routers and milling machines” ) configured to receive the machine path from the computer (p. 45-46, § 3.2: “CNC machines such as laser cutters, routers, and 3D printers require digital instructions, a controller to decode the instructions, and a machining tool. Machining processes include subtraction with routers, addition with 3D printers, and deformation and molding with vacuum formers (Schodek et al. 2004; chap. 13).”  ) and form one or more lengths of material (p. 50, § 3.2.3, 2nd paragraph: “block of our material.”) according to the machine path to form one or more portions representative of the geographic area ( ) (p. 50, § 3.2.3, 2nd paragraph: “To CNC route a terrain model we first prepare a solid block of our material.”   p. 61, 9th sentence: “Use RhinoCAM to generate the toolpaths. CNC route the models.”  p. 52, 2nd paragraph: “In a CAD program we prepare a digital model of the geometry we wish to carve.  Then we generate a toolpath for this digital model in a CAM program. To make a contour model we use closed, 3D contour curves as our data and then carve with a contour cut. Contour cutting can also be used to carve buildings. To carve a surface model from a mesh or NURBS surface we use parallel cuts. For a surface model we typically start with a horizontal rough cut with a 0.5 in. diameter, carbide bit to remove the bulk of the excess material (Table 3.1). Then we use a parallel finish cut with a 0.25 in. diameter, carbide, ball-nose bit to carve the terrain as a continuous surface (Table 3.2).”  p. 52, 2nd paragraph: “Finally a contour cut along the border can be used to neatly trim and remove the model from the base material. The toolpath is written as a sequence of instructions in a CNC programming language often as a .nc file in G-Code. The CNC machine’s controller reads this code and drives the tool along the toolpath carving our model. We have a streamlined workflow using Rhinoceros with the RhinoCAM plugin for both 3D modeling and the generation, simulation, and visualization of toolpaths. We do our CAD and CAM in the same environment—Rhinoceros—so that we can easily edit our models and work with both meshes and NURBS.”). 
Petrasova does not clearly teach determining a linear function from the parametric function and determining a machine path from the linear function.
Sherbrooke, in the same field of controlling toolpath (toolpath, paragraph 4), teaches determining a linear function (function that defines the tool axis vector, paragraph 0032, linear axes, paragraph 0004 and 0005) from the parametric function (created 2D parametric domain of a surface and then mapped, using the equation of the surface, to a 3D space, possible also setting tool axis vectors, paragraph 0042), determine a machine path from the linear function (function that defines the tool axis vector, paragraph 0032, linear axes, paragraph 0004 and 0005).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Petrasova to include: determining a linear function from the parametric function and determining a machine path from the linear function.
The reason of doing so would have allowed the system of Petrasova to use a well-known and well established method of controlling the toolpath to ensure the reliability of the system.
 	Regarding claim 12 (depends on claim 11), PETRASOVA discloses:
 	wherein the computer receives the digital elevation model as an input file that is uploaded to the software program from a database or memory of a computer having the software programmed installed thereon (p. 47, last sentence in the 1st paragraph: “Lidar point clouds or ready to use raster DEMs are available for many locations and are well suited for building topographic models (see Appendix A.2 for links to lidar data and DEM repositories).”  p. 48, 3rd paragraph: “Processed lidar data and rasters can be exported as point clouds from GIS and then imported into a 3D modeling program for meshing or surface generation.  Toolpaths for CNC routing can be generated for a mesh or NURBS surface once it has been scaled.”).
     Regarding claim 14, Sherbrooke teaches wherein determining the linear function from the parametric function includes transforming the parametric function (created 2D parametric domain of a surface and then mapped, using the equation of the surface, to a 3D space, possible also setting tool axis vectors, paragraph 0042) into the linear function (function that defines the tool axis vector, paragraph 0032, linear axes, paragraph 0004 and 0005).
	Regarding claim 16 (depends on claim 11), PETRASOVA discloses: 
 	wherein the machine path comprises a cutting path or a printing path for a manufacturing tool or machine to form one or more portions from a material based on the machine path (p. 33, § 3.2, 1st paragraph: “Complex physical models for Tangible Landscape can be digitally fabricated with CNC routing or 3D printing.”  p. 33, § 3.2, 1st paragraph: “CNC machines such as laser cutters, routers, and 3D printers require digital instructions, a controller to decode the instructions, and a machining tool. Machining processes include subtraction with routers, addition with 3D printers, and deformation and molding with vacuum formers (Schodek et al. 2004, Chap. 13).”   p. 37, § 3.2.3, 1st paragraph: “CNC routing or milling is a subtractive fabrication process that can be used to precisely manufacture contour models and surface models of great complexity (Fig. 3.4). This type of digital fabrication is a precise, accurate, inexpensive, and scalable way to build terrain models. Three-axis CNC routers and milling machines move a spindle with a machining bit along the x, y, and z axes in a programmed path to carve a shape out of a block of material (Fig. 3.5).”   p. 37, 2nd paragraph: “To CNC route a terrain model we first prepare a solid block of our material.”   p. 38-39,: “In a CAD program we prepare a digital model of the geometry we wish to carve. Then we generate a toolpath for this digital model in a CAM program. To make a contour model we use closed, 3D contour curves as our data and then carve with a contour cut. Contour cutting can also be used to carve buildings. To carve a surface model from a mesh or NURBS surface we use parallel cuts. For a surface model we typically start with a horizontal rough cut with a 0.5 in. diameter, carbide bit to remove the bulk of the excess material (Table 3.1). Then we use a parallel finish cut with a 0.25 in. diameter, carbide, ball-nose bit to carve the terrain as a continuous surface (Table 3.2). If we need a more refined presentation-quality model we then make two more parallel finish cuts in alternative cutting directions with a 0.125 in. diameter, carbide, ball-nose bit to smooth the surface and capture more detail. Finally a contour cut along the border can be used to neatly trim and remove the model from the base material. The toolpath is written as a sequence of instructions in a CNC programming language often as a .nc file in G-Code. The CNC machine’s controller reads this code and drives the tool along the toolpath carving our model. We have a streamlined workflow using Rhinoceros with the RhinoCAM plugin for both 3D modeling and the generation, simulation, and visualization of toolpaths. We do our CAD and CAM in the same environment—Rhinoceros—so that we can easily edit our models and work with both meshes and NURBS.”).
 	Regarding claim 17 (depends on claim 11), PETRASOVA discloses: 
 	wherein the machine path comprises a cutting path and the machine forms the one or more portions representative of the defined geographic area based on the cutting path (p. 33, § 3.2, 1st paragraph: “Complex physical models for Tangible Landscape can be digitally fabricated with CNC routing or 3D printing.”  p. 33, § 3.2, 1st paragraph: “CNC machines such as laser cutters, routers, and 3D printers require digital instructions, a controller to decode the instructions, and a machining tool. Machining processes include subtraction with routers, addition with 3D printers, and deformation and molding with vacuum formers (Schodek et al. 2004, Chap. 13).”   p. 37, § 3.2.3, 1st paragraph: “CNC routing or milling is a subtractive fabrication process that can be used to precisely manufacture contour models and surface models of great complexity (Fig. 3.4). This type of digital fabrication is a precise, accurate, inexpensive, and scalable way to build terrain models. Three-axis CNC routers and milling machines move a spindle with a machining bit along the x, y, and z axes in a programmed path to carve a shape out of a block of material (Fig. 3.5).”   p. 37, 2nd paragraph: “To CNC route a terrain model we first prepare a solid block of our material.”   p. 38-39,: “In a CAD program we prepare a digital model of the geometry we wish to carve. Then we generate a toolpath for this digital model in a CAM program. To make a contour model we use closed, 3D contour curves as our data and then carve with a contour cut. Contour cutting can also be used to carve buildings. To carve a surface model from a mesh or NURBS surface we use parallel cuts. For a surface model we typically start with a horizontal rough cut with a 0.5 in. diameter, carbide bit to remove the bulk of the excess material (Table 3.1). Then we use a parallel finish cut with a 0.25 in. diameter, carbide, ball-nose bit to carve the terrain as a continuous surface (Table 3.2). If we need a more refined presentation-quality model we then make two more parallel finish cuts in alternative cutting directions with a 0.125 in. diameter, carbide, ball-nose bit to smooth the surface and capture more detail. Finally a contour cut along the border can be used to neatly trim and remove the model from the base material. The toolpath is written as a sequence of instructions in a CNC programming language often as a .nc file in G-Code. The CNC machine’s controller reads this code and drives the tool along the toolpath carving our model. We have a streamlined workflow using Rhinoceros with the RhinoCAM plugin for both 3D modeling and the generation, simulation, and visualization of toolpaths. We do our CAD and CAM in the same environment—Rhinoceros—so that we can easily edit our models and work with both meshes and NURBS.”).
 	Regarding claim 18 (depends on claim 11), PETRASOVA discloses: 
 	wherein the machine comprises a cutting tool (e.g., p. 37, § 3.2.3, 1st paragraph: “Three-axis CNC routers and milling machines move a spindle with a machining bit along the x, y, and z axes in a programmed path to carve a shape out of a block of material (Fig. 3.5).”), wherein the cutting tool receives the cutting path and the cutting tool cuts a material according to the cutting path to form the one or more portions representative of the defined geographic area (p. 33, § 3.2, 1st paragraph: “Complex physical models for Tangible Landscape can be digitally fabricated with CNC routing or 3D printing.”  p. 33, § 3.2, 1st paragraph: “CNC machines such as laser cutters, routers, and 3D printers require digital instructions, a controller to decode the instructions, and a machining tool. Machining processes include subtraction with routers, addition with 3D printers, and deformation and molding with vacuum formers (Schodek et al. 2004, Chap. 13).”   p. 37, § 3.2.3, 1st paragraph: “CNC routing or milling is a subtractive fabrication process that can be used to precisely manufacture contour models and surface models of great complexity (Fig. 3.4). This type of digital fabrication is a precise, accurate, inexpensive, and scalable way to build terrain models. Three-axis CNC routers and milling machines move a spindle with a machining bit along the x, y, and z axes in a programmed path to carve a shape out of a block of material (Fig. 3.5).”   p. 37, 2nd paragraph: “To CNC route a terrain model we first prepare a solid block of our material.”   p. 38-39,: “In a CAD program we prepare a digital model of the geometry we wish to carve. Then we generate a toolpath for this digital model in a CAM program. To make a contour model we use closed, 3D contour curves as our data and then carve with a contour cut. Contour cutting can also be used to carve buildings. To carve a surface model from a mesh or NURBS surface we use parallel cuts. For a surface model we typically start with a horizontal rough cut with a 0.5 in. diameter, carbide bit to remove the bulk of the excess material (Table 3.1). Then we use a parallel finish cut with a 0.25 in. diameter, carbide, ball-nose bit to carve the terrain as a continuous surface (Table 3.2). If we need a more refined presentation-quality model we then make two more parallel finish cuts in alternative cutting directions with a 0.125 in. diameter, carbide, ball-nose bit to smooth the surface and capture more detail. Finally a contour cut along the border can be used to neatly trim and remove the model from the base material. The toolpath is written as a sequence of instructions in a CNC programming language often as a .nc file in G-Code. The CNC machine’s controller reads this code and drives the tool along the toolpath carving our model. We have a streamlined workflow using Rhinoceros with the RhinoCAM plugin for both 3D modeling and the generation, simulation, and visualization of toolpaths. We do our CAD and CAM in the same environment—Rhinoceros—so that we can easily edit our models and work with both meshes and NURBS.”).
	Regarding claim 19 (depends on claim 11), PETRASOVA discloses: 
 	wherein the machine path comprises a printing path and the machine forms the one or more portions representative of the defined geographic area based on the printing path (p. 39-40, § 3.2.4: “3D Printing:  With 3D printing, a type of solid freeform fabrication, we can make a complex, 3D volume in a single run. While the models can be precise, accurate, and highly complex, they are also expensive and small as 3D printers have restrictively small build areas and the materials are relatively expensive. 3D printing is an ideal process for fabricating small, complex models such as buildings or small, high quality presentation models for use with Tangible Landscape (Fig. 3.9a).  While CNC milling and routing are subtractive processes, 3D printing is an additive process in which a model is built up layer by layer. A digital, 3D, solid model is divided into a stack of horizontal layers or slices and a toolpath is computed for each slice. The physical model is then built slice by slice by depositing or hardening material along the toolpath. By dividing the model into cross sections, each as thin as the technology allows, a complex volume can be formed. There are a variety of different 3D printing processes including stereolithography, selective laser sintering, fused deposition modeling, and 3D ink-jet printing each with tradeoffs in build speed, quality, strength, cost, resolution, color, and material (Schodek et al. 2004, Chap. 14).”).
	Regarding claim 20 (depends on claim 19), PETRASOVA discloses: 
 	wherein the machine comprises an additive manufacturing tool, wherein the additive manufacturing tool receives the printing path and the additive manufacturing tool prints a material according to the printing path to form the one or more portions representative of the defined geographic area (p. 39-40, § 3.2.4: “3D Printing:  With 3D printing, a type of solid freeform fabrication, we can make a complex, 3D volume in a single run. While the models can be precise, accurate, and highly complex, they are also expensive and small as 3D printers have restrictively small build areas and the materials are relatively expensive. 3D printing is an ideal process for fabricating small, complex models such as buildings or small, high quality presentation models for use with Tangible Landscape (Fig. 3.9a).  While CNC milling and routing are subtractive processes, 3D printing is an additive process in which a model is built up layer by layer. A digital, 3D, solid model is divided into a stack of horizontal layers or slices and a toolpath is computed for each slice. The physical model is then built slice by slice by depositing or hardening material along the toolpath. By dividing the model into cross sections, each as thin as the technology allows, a complex volume can be formed. There are a variety of different 3D printing processes including stereolithography, selective laser sintering, fused deposition modeling, and 3D ink-jet printing each with tradeoffs in build speed, quality, strength, cost, resolution, color, and material (Schodek et al. 2004, Chap. 14).”).
   	Regarding claims 1, 3 and 5-9, claims 1 and 5-9 are respectively directed to the method implemented by the system of claims 11, 12 and 16-20, and, as such, are rejected for the same reasons applied above in the rejection of claims 11, 12 and 16-20, respectively.
  	Regarding claim 10 (depends on claim 1), REFERENCE discloses: further including the step of applying the one or more portions to a base portion adapted to retain the one or more portions in accordance with the predetermined shape to thereby produce a physical model of the geographic area (p. 58, 2nd paragraph, 3rd to last sentence: “The base of the model will increase the actual model height. Depending on how it is constructed the base may or may not be an integral part of the model.”  p. 38, 1st paragraph: “We typically use medium density fiberboard (MDF) or baltic birch, engineered wood products with high strength, good dimensional stability, and a fine, uniform grain with minimal voids. To prepare MDF we cut the sheet into tiles that match the desired extent of our scale model, spread wood glue evenly over each tile and stack the tiles together, and firmly clamp the stack of tiles together until the glue sets (Fig. 3.6).”   NOTE: Clearly, the bottom layer constitutes a base to which the upper tile layers which are carved are attached.  See Fig. 3.5 on page 38 and/or Fig. 3.4 on page 37.  The CNC routed layers are attached to a base layer with a predetermined shape of the physical model.).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PETRASOVA et al. (Petrasova, Anna, et al. Tangible modeling with open source GIS. New York, New York, USA: Springer International Publishing, 2018) in view Sherbrook et al. (US 2013/0297064, hereinafter “Sherbrook”) and further in view Goodwin et al. (US 2015/0248577, hereinafter “Goodwin”).
Regarding claim 13: Petrasova does not teach where in the parametric function sampling elevation based on the predetermined shape.
Goodwin teaches where in the parametric function (characteristic feature of said on ground or near ground object, GTF function paragraph 0029) sampling elevation (sampling points….. comprises elevation and slope data at each grid point, paragraph 0029) based on the predetermined shape (shape…of said on ground or near group object, paragraph 0029).
 Therefore, it would have been obvious to a person with ordinary skill in the art to have modified PETRASOVA to include:  where in the parametric function sampling elevation based on the predetermined shape.
The reason of doing so would have allowed the system of PETRASOVA to quickly and reliably gather all necessary data for computation. 
Regarding claim 2, claim 2 is are directed to the method implemented by the system of claim 13, and, as such, is rejected for the same reasons applied above in the rejection of claim 15.

   	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PETRASOVA et al. (Petrasova, Anna, et al. Tangible modeling with open source GIS. New York, New York, USA: Springer International Publishing, 2018) in view Sherbrook et al. (US 2013/0297064, hereinafter “Sherbrook”) and further in view MINNICH et al. (US 5,229,698, hereinafter “MINNICH”).
	Regarding claim 15 (depends on claim 11), whereas PETRASOVA is not explicit as to, MINNICH teaches: 
 	determining the machine path from the linear function includes interpolating the linear function to determine a linear path for a machine (Abstract: “A method and apparatus for machine member motion control are provided which reduce position path errors in sampled data motion control systems. Position commands defining locations of a moveable machine member are periodically produced at a predetermined interval as is conventional in sampled data motion control. Intermediate position commands are produced at a predetermined sub-interval less than the predetermined interval in response to a parametric function relating member position and time, the parametric function being continuous through positions defined by the position commands. The intermediate position coordinates are computed as the sum of products of coefficients and coordinates of selected member position commands.”  col. 1, lines 7-11: “This invention relates generally to numerical control of machines. In particular, this invention relates to control of motion of machine members to effect relative motion of a workpoint along a predetermined path.”  col. 1, line 65 - col. 2, line 2: “provide control of motion of a machine member to effect motion of a workpoint on a predetermined path by sub-span interpolation of intermediate points defined by a time based polynomial function joining member position coordinates of successive points on the path.”  col. 2, lines 3-9: “to provide control of motion of a machine member to effect motion of a workpoint along a path by sub-span interpolation defined alternatively by time based linear and nonlinear functions joining member position coordinates of successive path points.”  col. 2, lines 10-19: “to control motion of a machine member to effect motion of a workpoint along a predetermined path by sub-span interpolation of member position coordinates intermediate of path points, the intermediate position coordinates being calculated as the sum of products of coefficients of a parametric function of time and selected coordinates of member positions, the parametric function joining coordinates of member positions at successive path points”;  col. 2, lines 32-47: “a method and apparatus are provided for controlling motion of machine members to effect motion of a workpoint on a predetermined path. Path point coordinates specifying machine member locations on a predetermined path are periodically produced at a predetermined time interval. For each machine member employed to effect the desired motion of the workpoint, positions intermediate the path points are calculated from a time based sub-span interpolation procedure. This procedure produces intermediate position coordinates separated in time by a sub-interval less than the predetermined time interval. Sub-span interpolation is selectively performed in accordance with time based linear and nonlinear functions, the nonlinear function defined by a parabola joining the past, present, and target path points.“  col. 3, lines 38-51: “It will be recognized by those skilled in the art that any path of motion in orthogonal space may be described alternatively as parametric functions of time in each axis. Therefor, successive positions of, for example, the X axis member may be described in terms of a time based polynomial curve connecting a predetermined number Q of axis positions X lying on the path (path points). The polynomial curve may be subdivided in time to produce position data intermediate of the path points. As each successive path point is generated, the polynomial representation of the curve may be reevaluated using the values of the last Q axis positions to produce new position data for intermediate positions lying between the last two successive path points.”).
 	Thus, in order to obtain a more accurate CNC machined physical model of a geographic area, it would have been obvious to one of ordinary skill in the art to have modified the system taught by PETRASOVA to incorporate determining the machine path from the linear function by interpolating the linear function to determine a linear path for a machine, as expressly taught by MINNICH.
 	Regarding claim 4, claim 4 is are directed to the method implemented by the system of claim 15, and, as such, is rejected for the same reasons applied above in the rejection of claim 15.
 Allowable Subject Matter
 	Dependent claims 2-3 and 13-14  would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	SWIFT (US-2008/0015947) discloses a method for efficiently purchasing and customizing architectural scaled physical models comprises an online system of uploading data, choosing a standard model platform, determining model scale, orienting the model on the platform, choosing from standard options, confirming the order and selecting payment options.
 	SWIFT (US-2007/0042327) discloses a method for defining the scale of an architectural model that is a building model integrated with a site model. The method includes selecting a standard sized modeling board or stock from which the site model is to be built. The method further comprises determining the length (x), width (y), and height (z) of the plat corresponding to the land to be modeled by the site model, as well as the x:y:z ratio of the plat. Dimensions for the site model are then determined. The site model dimensions fit within the dimensions of the standard sized stock and maintain the original x:y:z ratio of the plat. The scale of the architectural model is then determined by dividing the dimensions of the site model by the dimensions of the plat.
	SWIFT (US-2007/0013724) discloses a method for building architectural scaled physical models uses additive manufacturing equipment to make a building model based on electronic data in a building model file, and uses subtractive manufacturing equipment to make a site model based on electronic data in a site model file. The building model file is modified to conform to requirements of additive manufacturing. The site model file is modified to conform to requirements of subtractive manufacturing. The modified building and site model files are compared to check that they are of the same scale. The modified building model file is submitted to additive manufacturing equipment to build the building model, and the modified site model file is submitted to subtractive manufacturing equipment to build the site model. After being built the building model and the site-model are integrated to form an architectural model.
 	WCISLO (US-2011/0306022) discloses a method to create a high accuracy topographical scale model.
 	RECKORD (US-2019/0125044) discloses a piece of jewelry that is prepared by a process comprising the steps of selecting a geographic area, preparing a digital three dimensional surface representative of topography of the area, selecting a frame style, framing a first portion of the surface within the frame style, and removing a second portion of the surface, the removed second portion being outside the frame style.
 	HUNN (US-10679521) discloses a method of generating a three-dimensional physical map using different data sources includes receiving, at a computing device, topographic data, e.g., digital surface model data and/or digital elevation model data, for a geographic area and also receiving map area data, e.g., coordinates, scaling, and/or resolution data, for a subset area of the geographic area. The computing device generates map data, such as computer-readable three-dimensional (3D) printer data, based on the topographic data and the map area data, which can be used by a 3D printer or other additive manufacturing process to generate a three-dimensional physical map that depicts the topographic features of the subset area. 
 	ELBER (WO-2018/029694) discloses 3D printing of geometric models using univariate curves.
  	HENDRIK (EP-1927954) discloses a method for generating a digital representation of a physical terrain, comprising the steps of reading data of a digital terrain model including raster points having coordinates including a height coordinate that indicates height values of the raster points, determining differences between the height values of adjacent raster points of the digital terrain model, storing only those raster points with height values that differ from the height value of at least one adjacent raster point by at least a predetermined threshold and calculating three-dimensional B-spline surfaces interpolating the stored raster points.
 	AITCHCHESON ("3-Axis CNC milling in architectural design." International Journal of Architectural Computing 3.2 (2005): 161-180. (Year: 2005)) discloses 3-axis CNC milling for making scale models.
 	HASIUK et al. ("TouchTerrain: A simple web-tool for creating 3D-printable topographic models." Computers & Geosciences 109 (2017): 25-31. (Year: 2017)) discloses an open-source web-application, TouchTerrain, was developed to simplify the production of 3D-printable terrain models.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675